DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 May 2022 has been entered.
The amendment does not conform with the manner of making amendments in applications as specified in 37 CFR 1.21.  For example, the Examiner notes that claim limitations previously added in the amendment filed 24 January 2022 continue to be underlined in the current amendment. Further, claims 9 and 15 have a status identifier that indicates that the claims are currently amended, however no amendment has been made when compared to the claims filed 24 January 2022.  Accordingly, the current amendments are more difficult to recognize and address.
The current amendment cancels claim 18.  Claim 18 has been cancelled and will not be further addressed in this response as the claim interpretations and rejections are now moot.  
Claims 1, 3, 5, 6, 7, 12, have been amended and are hereby entered.  
Claims 1, 2, 5-7, 9-12 15 and 17 are currently pending and have been examined.

Response to Arguments
Claim Interpretation
The examiner notes amendments to the claims to attempt to overcome the examiner’s 112(f) interpretation for multiple claim limitations.  The examiner addresses each claim limitation as follows: 
Falling sensing unit configured to sense falling in claim 1, has now been replaced with “falling sensor” and accordingly, the 112(f) interpretation has been overcome for this claim element.
The Applicant has amended the claims to change “manipulation mechanism” to “manipulator”.  The amendment does not overcome the 112(f) interpretation because the term manipulator is a generic placeholder and does not recited sufficient structure to perform the recited function.   
The Applicant has amended the claims to change “expansion apparatus” to “expander”.  The amendment does not overcome the 112(f) interpretation because the term expander is a generic placeholder and does not recited sufficient structure to perform the recited function.   
The remaining claim limitations continue to be interpreted under U.S.C. §112 (f), as addressed in the following claim interpretation section.  
Such claims limitation(s) are: 
“Manipulator…configured to manipulate” in claims 1 (structure described in [0039] of instant application).
“Expander configured to expand” claims 1 [0040];
35 U.S.C. §112 (a) and (b) rejections
Claim 5 was rejected under 35 U.S.C. §112 (a).  In view of the Applicant’s amendment of claims 5, the rejection under 35 U.S.C. §112 (a) is overcome.  Accordingly, the rejection of claim 5 under 35 U.S.C. §112 (a) has been withdrawn.  
Claim 18 has been cancelled and therefore, the rejection of claim 18 under 35 U.S.C. §112 (b) is now moot.  
35 U.S.C. §102 (a)(2) and 35 U.S.C. §103 rejections 
Applicant’s arguments, see page 9, filed 6 May 2022, with respect to the rejection(s) of claim(s) 1, 3, 5-7, 9-12, and 15 under 35 U.S.C. §103 have been fully considered and are persuasive in view of Applicant’s amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sweeney and Tsaliah in view of Adams (US Patent No. 9033281) as discussed further below.  
In view of Applicant's amendment cancelling claim 18, the rejection of claim 18 under 35 U.S.C. §102 (a)(2) is now moot.  
  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language (i.e. configured to) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Manipulator…configured to manipulate in claims 1 and (structure described in [0039] of instant application).
Expander configured to expand claims 1 [0040];
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the electric power supply unit” in line 6.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 6 depends from claim 5, which recites “a backup battery”.  It is unclear if the electric power supply unit in claim 6 is the same or different than the backup battery recited in claim 5.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9-12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney et al. (US Patent No. 10,112,721, hereinafter “Sweeney”) and Tsaliah et al. (US PG Pub. 2016/0251083, hereinafter "Tsaliah") in view of Adams (US Patent No. 9,033,281, hereinafter "Adams")  
Regarding claim 1, Sweeney teaches an aerial vehicle (drone Fig. 1A, 100) comprising:
an airframe (see at least Sweeney column 28, line 60, “airframe of drone”);
a propulsive mechanism provided in the airframe (see at least Sweeney “lift mechanism, 110… e.g. rotors”, Column 4, lines 25-32 or propeller, column 4, lines 41-42);
a lift generation member (see at least Sweeney Fig. 1A, 125, parachute) provided in the airframe in an expandable manner;
a manipulator connected to the lift generation member by way of a suspension line and configured to manipulate the lift generation member with the lift generation member having been expanded (Column 10, lines 20-23 “steers the drone 100 by manipulating the control lines to the parachute…”, and motor of the lift mechanism 110);
an expander (see at least Sweeney Fig. 1A, 130, see column 25, lines 48-52 e.g. “a gas canister filled with compressed gas…or a gunpowder type explosion...”) configured to expand the lift generation member;
a controller configured to control the manipulator to adjust an operation and a direction of the lift generation member (see at least Sweeney Column 10, lines 20-23 and 46-49 e.g. 175, parachute controller, “facilitates steering the parachute 125 to land the drone 100 at the least damaging location… ” and “PDS then steers the drone 100 by manipulating the control lines to the parachute…”); and
a falling sensor (see at least Sweeney Fig. 1A error detection circuit 120), configured to sense falling of the airframe and to provide a falling sensing signal to the expander and the controller (see at least Sweeney, Fig. 1A, error detection circuit 120 “with one or more sensors” column 5, lines 48-50, “error can be….sudden drop…falling at a speed that exceeds a user-defined value…”column 9, lines 43-53), the falling sensor including at least one of an acceleration sensor, a gyro sensor, a barometric pressure sensor, a laser sensor, an ultrasonic sensor, and an abnormal vibration sensing apparatus configured to sense abnormal vibration of the propulsive mechanism (see at least Sweeney column 9, lines 42-50, and additionally supported at column 3, lines 10-15, error detection circuit 120 can detect “gyro error, motor control, geo-fence breach, loss in altitude, sudden drop, inversion, fire, video loss, tilt, etc.”).
the expander (see at least Sweeney Fig. 1A, 130) being configured to expand the lift generation member with propelling power based on a gas pressure produced by burning of gunpowder (see at least Sweeney column 25, lines 28-52, “gunpowder type explosion”) upon receiving the falling sensing signal (see at least Sweeney column 6, lines 4-16,  the parachute deployment mechanism 130 can automatically release the parachute 125 in response to detection of errors, such as…”falling at a speed that exceeds a user-defined value”), and the control unit being configured to start control of the manipulator upon receiving the falling sensing signal (see at least Sweeney Fig. 1A,  175, parachute controller, “facilitates steering the parachute 125” Column 10, lines 20-23 and “steers the drone 100 by manipulating the control lines to the parachute…).
Sweeney does not disclose the aerial vehicle wherein the expander includes a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles, each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed, the lift generation member being coupled to the plurality of projectiles by a string, and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions.  
Tsaliah discloses an the expander including a plurality of pipe portions arranged in a circumferential direction and a plurality of projectiles (see at least Tsaliah Fig. 1, ¶33, tubes 8, projectiles, rod, with head 11, 13, “ each of the projectiles being inserted in a respective one of the plurality of the pipe portions while being partially exposed (see at least Tsaliah Fig. 1, where portion 13 of projectile is exposed), the lift generation member being coupled to the plurality of projectiles by a string (see at least Tsaliah ¶33 “a draw cord is attached between each projectile 13 and a corresponding peripheral portion of the parachute canopy.  These draw cords are in addition to the suspension lines that connect the canopy to the object to be parachuted, as well known to those skilled in the art”), and in an initial state, being arranged in an unexpanded state at an inner circumference of the plurality of pipe portions (see at least Tsaliah Fig. 1, ¶34, “the undeployed parachute canopy is folded on top of manifold 3”….see Fig 1 “and is retained in a chamber illustrated in Fig. 13”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the expander having the configuration of Tsaliah (see Tsaliah ¶6) in the aerial device of Sweeney, because as Tsaliah teaches this arrangement ensures a rapid deployment of the parachute which would prevent damage to the object attached.  
The combination of Sweeney and Tsaliah do not teach wherein the expander is attached to a side surface of the airframe so that the airframe is inclined, while the lift generation member is expanded, with respect to a direction in which the aerial vehicle is flying.  
Adams teaches teach wherein the expander  is attached to a side surface of the airframe so that the airframe is inclined, while the lift generation member is expanded, with respect to a direction in which the aerial vehicle is flying (See at least Adams Figure 6, 7 and col. 9, lines 57-60 ¶ The parachute is controlled by two enclosed pulley assemblies 71 (only one shown) located just below and on opposite sides of fan 56, with each pulley assembly 71 attached to a respective control line 58.”) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sweeney and Tsailah to attached the expander to the side surface of the airframe so that the airframe is included because as Adams teaches this design choice is advantageous in windy and rough conditions (see Adams column 8, line 64 through column 9, line 2).  
Regarding claim 3, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle wherein the expander is attached to an outer surface of the airframe (see at least Sweeney column 5, lines 55-56 and Figure 8).
Regarding claim 5, the combination of combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle further comprising: a reserve battery configured to supply electric power to the expander, the controller and the falling sensor (see at least Sweeney 140a, 140b,  column 6, lines 18-28, and column 3, lines 55-65, the PDS can be powered using the drone battery but can have a standalone battery as a backup, and “powered by a 3.7V Li-ion form Adafruit”.) The PDS 190 comprises a control unit (e.g. computing system 2300), expander, and falling sensor see also column 11, lines 11-40 for discussion of elements of PDS).
Regarding claim 6, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle wherein the falling sensor (see at least Sweeney Fig. 1A, error detection circuit, 120) includes at least one of an acceleration sensor, a gyro sensor, a barometric pressure sensor, a laser sensor, an ultrasonic sensor, an abnormal vibration sensing apparatus configured to sense abnormal vibration of the propulsive mechanism, and a voltage abnormality sensing apparatus configured to sense voltage abnormality in the electric power supply unit (see at least Sweeney Fig. 1A, error detection circuit 120 can detect “gyro error, motor control, geo-fence breach, loss in altitude, sudden drop, inversion, fire, video loss, tilt, etc.” see column 9, lines 42-50, and additionally supported at column 3, lines 10-15.)
Regarding claim 7, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle wherein further comprising a position detector configured to detect position information of the airframe, wherein the controller controls the manipulator based on the position information detected by the position detector (see at least Sweeney, GPS see column 26, line 64-67, lines 43-50 or barometer, see column 3, lines 10-15).
Regarding claim 9, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle wherein the position detector includes an altitude detection apparatus, and the altitude detection apparatus includes at least one of a barometric pressure sensor, a laser sensor, an ultrasonic sensor, an infrared sensor, millimeter-wave radar, and sub millimeter-wave radar (see at least Sweeney barometer, see column 3, lines 10-15, and other integrated sensors described at column 7, lines 47-51).
Regarding claim 10, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle further comprising a downward condition detector configured to detect a condition below the airframe (see at least Sweeney Fig. 1A, video system 165, column 7, lines 28-33, 55-61).
Regarding claim 11, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle wherein the downward condition detector includes at least one of a camera, an image sensor, an infrared sensor, a laser sensor, an ultrasonic sensor, millimeter-wave radar, and sub millimeter- wave radar (see at least Sweeney Fig. 1A, video system 165, column 7, lines 28-33, 55-61).
Regarding claim 12, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle wherein the controller determines a target position of falling of the airframe based on the condition below the airframe detected by the downward condition detector and controls the manipulator such that the airframe is steered for the target position of falling (see at least Sweeney Fig. 1A, and col.7, lines 55-60 video system 165, to monitor the environment around the drone 100 and facilitate in landing the drone at the safest available location”).  
Regarding claim 15, the combination of Sweeney, Tsaliah and Adams disclose the aerial vehicle further comprising a remote controller configured to remotely control the propulsive mechanism, wherein the remote controller includes a display configured to show the condition below the airframe detected by the downward condition detector (see at least Sweeney col 26, lines 57-66 “flight controller 115 can communicated with the video system 165 to monitor the environment…and PDS 190 can automatically send commands to control the lift mechanism 110, e.g. aelerons and propellers…In another example, the drone 100 can be steered manually by the remote operator from the base unit 195,e.g. using a live video feed from the drone…” and col 27, lines 4-9 “Both of the steering methods, e.g., steering using the parachute and steering using lift mechanism, can be performed autonomously by the drone 100 or manually by the remote operator 105”). 
Regarding claim 17, the combination of Sweeney, Tsaliah and Adams further disclose the aerial vehicle being an unmanned aerial vehicle (see at least Sweeney Title, column 3, lines 1-2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams (US PG Pub. 2017/0101180) discloses attaching the expander to the side of the UAV.  
                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                                                        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662